             Case: 1:18-cv-01532 Document #: 38-3 Filed: 03/04/20 Page 1 of 2 PageID #:569


James Vlahakis

From:                            James Vlahakis
Sent:                            Wednesday, February 26, 2020 2:27 PM
To:                              Weller, Jennifer
Cc:                              Jessie Sharon
Subject:                         FW: Activity in Case 1:19-cv-08077 Nash v. Midland Credit Management, Inc. order on
                                 motion for miscellaneous relief


Hello Jen:

I’m writing pursuant to FRCP 1 to ask if MCM intends to assert arbitration, and if yes, ask MCM to identify
documentation supporting why MCM is entitled to move to compel arbitration. I’m not asking for a
declaration in support at this time. Rather, I want you to vouch for the operative terms and conditions/card-
holder agreement as well as the specific debt purchase agreements that may support MCM’s claim that it is
entitled to invoke and prevail on an arbitration clause.

If you decline to respond, I will explain my position to the court (that I proposed to create a streamlined
approach to deciding the issue of arbitration, but that you rejected my proposed approach). Also, I believe
that this case may have been one where early on I told you that I’d expect you to dig into the existence of an
enforceable arbitration agreement, despite the entry of a stay.

There is no burden to you or MCM because other counsel defending MCM in other venues have quoted
arbitration language in their answers, or have provided it to me pre-answer, along with necessary language
from debt purchase agreements.

-Thank you in advance, James


From: usdc_ecf_ilnd@ilnd.uscourts.gov <usdc_ecf_ilnd@ilnd.uscourts.gov>
Sent: Monday, February 3, 2020 10:25 AM
To: ecfmail_ilnd@ilnd.uscourts.gov
Subject: Activity in Case 1:19-cv-08077 Nash v. Midland Credit Management, Inc. order on motion for miscellaneous
relief


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                           United States District Court

                           Northern District of Illinois - CM/ECF LIVE, Ver 6.3.1
                                                          1
          Case: 1:18-cv-01532 Document #: 38-3 Filed: 03/04/20 Page 2 of 2 PageID #:570

Notice of Electronic Filing

The following transaction was entered on 2/3/2020 at 10:24 AM CST and filed on 1/30/2020
Case Name:           Nash v. Midland Credit Management, Inc.
Case Number:         1:19-cv-08077
Filer:
Document Number: 13

Docket Text:
ORDER: Plaintiff's motion to lift stay [11] is granted in view of the Seventh Circuit's ruling in
the Preston appeal. Parties are directed to meet and confer on the wide range of issues
relating to this and other related cases pending in this district. This case is set for further
status hearing on 3/4/2020 at 9:45 a.m. The Court requests that counsel file a written status
report on the docket by 3/2/2020 advising of any agreement or disagreements on how to
proceed. Signed by the Honorable Robert M. Dow, Jr on 1/30/2020. Mailed notice(pk, )


1:19-cv-08077 Notice has been electronically mailed to:

David M Schultz      dschultz@hinshawlaw.com, courtfiling@hinshawlaw.com, izielinski@hinshawlaw.com

James C. Vlahakis jvlahakis@sulaimanlaw.com, autodocket@sulaimanlaw.com,
jmickalovski@sulaimanlaw.com

Jennifer W. Weller    jweller@hinshawlaw.com, courtfiling@hinshawlaw.com, ihernandez@hinshawlaw.com

1:19-cv-08077 Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1040059490 [Date=2/3/2020] [FileNumber=21528982-0
] [26653504c6f80895f7bfb4d01ecb3059f832ad55dbaf52e46c26f07798ed9d493aa
c29f90da33b16384eb336c1e19cf7b4a90e6ad22c645f0be1c9da769b434c]]




                                                       2
